DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 10/29/2021. As directed by the amendment: claims 1, 8, 13, and 15-20 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1, 3-4, 8, and 10-21 are presently pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A double patenting rejection of a pending utility application can be made on the basis of a previously issued design patent. Carman Indus. Inc. v. Wahl, 724 F.2d 932, 220 USPQ 481 (Fed. Cir. 1983). The rejection is based on the public policy preventing the extension of the term of a patent. Double patenting may be found in a design-utility situation irrespective of whether the claims in the reference patent/application and the claims in the application under examination are directed to the same invention, or whether they are directed to inventions which are obvious variations of one another. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
In Thorington, the court affirmed a double patenting rejection of claims for a fluorescent light bulb in a utility patent application in view of a previously issued design patent for the same bulb. For further details, see MPEP 804 II. B. 4.
Claims 1, 3-4, 8, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. D748778 to Shiozaki et. al (hereinafter “D748778”) in view of Applicant Admitted Prior Art. Although the claims at issue are not identical, they are not patentably distinct from each other because the design of D748778 in view of Applicant Admitted Prior Art is within the scope of each of Claims 1, 3-4, 8, 10-13.
Claim 1 of D748778 recites the ornamental design for a syringe cap as shown and described.
Representative Figure 3 in D748778 appears annotated below:

    PNG
    media_image1.png
    462
    434
    media_image1.png
    Greyscale

	The scope of claim 1 of D748778 is illustrated by the solid line drawings of Figs. 1-8.
Regarding claim 1, the scope of claim 1 of D748778 is a syringe cap (See portions A-D of Fig. 3, portions A-D in Fig. 3 are hereafter referred to as they appear to the left of the figure above) comprising: a cylindrical cap body (A-D); and projection plurality of projections (A, B, C) projecting from an outer circumferential surface of the cylindrical cap body and extending around the circumference of the cylindrical cap body. The cylindrical cap body comprises: a distal end side region (A) formed on a distal end side of the cylindrical cap body; and a central region (B) located at a position between a proximal end side of the cylindrical cap body and the distal end side region, wherein the distal end side region has a tapered shape with an outer diameter that decreases as being away from the central region in an extending direction of an axis of the cylindrical cap body whereby the distal end side region of the cap body is more steeply inclined than the central region of the cap body (To the extent that the slope of the cap body in portion A excluding the projection is more steeply inclined than the region of portion B, claim 1 of D748778 is within the scope of claim 1 as amended).
Each of the plurality of projections (Each of the projections in A, B, C) comprises: an apex located radially outward of the cylindrical cap body from the outer circumferential surface of the cylindrical cap body; a first inclined surface having a starting end located at the apex and having a terminal end located at a position on the side closer to the proximal end side of the cylindrical cap body than the starting end is, on the outer circumferential surface of the cylindrical cap body; and a second inclined surface having a starting end located at the apex and having a terminal end located at a position on a side closer to the distal end side of the cylindrical cap body than the starting end is, on the outer circumferential surface of the cylindrical cap body (See Fig. 3). A shortest distance from the starting end to the terminal end of the first inclined surface is smaller than a shortest distance from the starting end to the terminal end of the second inclined surface (See Fig. 3).
The plurality of projections comprises: at least one projection (Projection in B) arranged in the central region of the outer circumferential surface of the cylindrical cap body (See Fig. 3); and one projection (Projection in A) arranged at the distal end of the cylindrical cap body in the distal end side region (See Fig. 3), wherein each of the plurality of projections has a height that is a distance from a position corresponding to the terminal end of the first inclined surface to the apex on a centerline extending perpendicularly to the axis of the cylindrical cap body passing through the apex (See Fig. 3), and the height of the one projection arranged in the distal end region (See Fig. 3) is higher than the height of the at least one projection arranged in the central region (See Fig. 3).
The ornamental design for a syringe cap in D748778 does not recite the insertion of a needle or detachably attaching the syringe cap of D748778 to a syringe body to which the needle is attached.

    PNG
    media_image2.png
    518
    161
    media_image2.png
    Greyscale
However, paragraph [0003] of the instant application admits that it is conventional to prepare “a prefilled syringe including a cylindrical syringe body internally filled with drug, a needle attached to the distal end of the syringe body, and a plunger that is inserted into the syringe body and is slidable in the axial direction of the syringe body.” Further, paragraph [0005] admits that “a syringe cap generally has a cylindrical cap body into which the needle is inserted from the proximal end toward the distal end.” Paragraph [0004] notes that this is generally done to cover the needle and thereby preventing a user's hand, finger, or the like from being accidentally pricked by the needle before use.
Accordingly, it would have been conventional to have the syringe cap of D748778 detachably attached to a syringe body to which a needle is attached. Generally, the needle is inserted (See Fig. 7 to the right) from the proximal end (the base) toward the distal (the top) end of the syringe cap of D748778.  Each and every element of claim 1 is therefore not patentably distinct over claim 1 of D748778 in view of Applicant Admitted Prior Art. Each of claims 3-4, 8, 10-12 are discussed below.
Regarding claim 3, based on the appearance of B in Fig. 3 of D748778, a projection arranged in the central region (B) is configured to have the inclination angle of the first inclined surface with respect to the axis of the cap body is the same as the inclination angle of the second inclined surface with respect to the axis of the cap body.
Regarding claim 4, wherein each of the plurality of projections (Each projection in A, B, C containing a projection) is provided along the entire circumference of the cap body (See Figs. 1-3 and 6).
Regarding claim 8, there are a plurality of projections arranged in the central region (B) have having the same height.
	Regarding claim 10, in paragraphs [0003-0006] of the instant application, Applicant admits that the following is conventional and known: a syringe with a needle, comprising a syringe body that is internally fillable with drug; a needle attached to the syringe body; and a syringe cap detachably attached to the syringe body and configured to cover the needle is conventional. The syringe cap is the syringe cap according to claim 1 as discussed above.
	Regarding claim 11, in paragraph [0003] of the instant application, Applicant admits that the following is conventional and known, a prefilled syringe comprising: a syringe body internally filled with drug; a needle attached to the syringe body; and a syringe cap detachably attached to the syringe body and configured to cover the needle. The syringe cap is the syringe cap according to claim 1 as discussed above.
	Regarding claim 12, the prefilled syringe discussed regarding claim 11 above would inherently be a self-injectable formulation. The instant application does not disclose any additional structure for a self-injectable formulation beyond the description of the prefilled syringe formulation in paragraphs [0003-0006] having a syringe cap according to claim 1 as discussed above. 	Regarding claim 13, the central region comprises a plurality of projections (Projections in B), and an interval in an axial direction between the projection arranged in the central region closest to the distal end side of the cap body (Projection in B located closest to A) and the projection arranged at the distal end of the cap body (Projection in A) is larger than the intervals in the axial direction between the plurality of projections in the central region (Intervals between the projections in B).
Regarding claim 14, the plurality of projections further comprise one projection (Projection in C) arranged in a proximal end side region (C) from the central region , wherein a height of the one projection arranged in the proximal end side region from the central region is higher than a height of the at least one projection arranged in the central region (Fig. 3).
Regarding claim 15, 28635654the height of one projection arranged on the distal end side region is larger than the height of the one projection arranged in the proximal end side region from the central region (Fig. 3).  
Regarding claim 16, the first inclined surface and the second inclined surface of the one projection arranged in the region on the distal end have inclination angles that are substantially the same as those of the one projection arranged at the proximal end side from the central region of the cylindrical cap body (Fig. 3).  
Regarding claim 17, a seal member that is mounted inside the cylindrical cap body to be in contact with the cylindrical cap body, the seal member being is formed using an elastic material arranged to allow the needle to be insertable into the seal member in direct contact with the needle (Fig. 7).  
Regarding claim 18, the seal member comprises a region in which the needle is inserted, and the at least one projection arranged in the central region is arranged at a position corresponding to said seal member region in which the needle is inserted in an axial direction of the cylindrical cap body (Figs. 3 and 7).  
Regarding claim 19, the central region comprises a plurality of projections, one projection in the plurality of central region projections closest to the proximal end side is arranged in the proximal end side from the region of the seal member in which the needle is inserted, and another projection in the plurality of projections closest to the distal end side is arranged in the distal end side from the region of the seal member in which the needle is stuck (Figs. 3 and 7).  
Regarding claim 20, the scope of claim 1 of D748778 is a syringe cap (Fig. 3) comprising: 
a cylindrical cap body (Fig. 3); and a seal member (Interior of cylindrical cap body in Fig. 7) consisting of an elastic material that is mounted inside the cylindrical cap body to be in contact with the cylindrical cap body (Fig. 7), to allow the needle to be inserted in the seal member arranged to be in direct contact with the needle, wherein the cylindrical cap body comprises a plurality of projections (A-D from annotated figure above) projecting from an outer circumferential surface of the cylindrical cap body and extending in the circumferential direction of the cylindrical cap body (Fig. 3).  
The ornamental design for a syringe cap in D748778 does not recite the insertion of a needle or detachably attaching the syringe cap of D748778 to a syringe body to which the needle is attached.

    PNG
    media_image2.png
    518
    161
    media_image2.png
    Greyscale
However, paragraph [0003] of the instant application admits that it is conventional to prepare “a prefilled syringe including a cylindrical syringe body internally filled with drug, a needle attached to the distal end of the syringe body, and a plunger that is inserted into the syringe body and is slidable in the axial direction of the syringe body.” Further, paragraph [0005] admits that “a syringe cap generally has a cylindrical cap body into which the needle is inserted from the proximal end toward the distal end.” Paragraph [0004] notes that this is generally done to cover the needle and thereby preventing a user's hand, finger, or the like from being accidentally pricked by the needle before use.
Accordingly, it would have been conventional to have the syringe cap of D748778 detachably attached to a syringe body to which a needle is attached. Generally, the needle is inserted (See Fig. 7 to the right) from the proximal end (the base) toward the distal (the top) end of the syringe cap of D748778.  Each and every element of claim 1 is therefore not patentably distinct over claim 1 of D748778 in view of Applicant Admitted Prior Art.
Regarding claim 21, the seal member is configured to seal a head of the syringe body with the syringe cap mounted to the syringe body (Fig. 3).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the head of the syringe body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 8, 13, 17, and 19-20 are objected to because of the following informalities:  
Claim 8 recites “have having the same height” but should read “having the same height”.
Claim 13 recites “the central region comprises a plurality of projections” but should read “the at least on projection of the central region comprises a plurality of projections”.
Claim 17 recites “the seal member being is formed” but should read “the seal member is formed”.
Claim 19 recites “one projection in the plurality of central region projections” but should read “one projection in the plurality of projections of the central region”.
Claim 19 recites “another projection in the plurality of projections” but should read “another projection in the plurality of projections of the central region”.
Claim 20 recite “a seal member consisting of an elastic material that is mounted inside the cylindrical cap body to be in contact with the cylindrical cap body, is to allow the needle to be inserted in the seal member arranged to be in direct contact with the needle”, but should possibly read “a seal member consisting of an elastic material that is mounted inside the cylindrical cap body to be in contact with the cylindrical cap body is to allow the needle to be inserted in the seal member arranged to be in direct contact with the needle”. The comma is causing a lot of confusion as to why it is there…
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites “the region of the seal member in which the needle is stuck” however the disclosure fails to disclose such limitation. The examiner is unable to find support for the limitation or any discussion explaining the limitation in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “there are a plurality of projections arranged in the central region have having the same height” however it is unclear if the Applicant is referring to the at least one projection recited in claim 1 or in addition to. For purposes of examination, the Examiner will interpret the claim as being “the at least one projection arranged in the central region comprises a plurality of a projections having the same height”.
Claim 16, line 3 recites “the region on the side end” however it is unclear if the Applicant is referring to “the distal end side region” in claim 1 or a completely different region. If this is a different region, then there is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the Examiner will interpret it as being the distal end side region. 
Claim 19 recites “the central region comprise a plurality of projections” however it is unclear if the Applicant is referring to the at least one projection recited in claim 1 or in addition to. For purposes of examination, the Examiner will interpret the claim as being “the at least one projection arranged in the central region comprises a plurality of projections”.
Claim 20 recites the limitation "the circumferential direction" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamp (US Publication 2010/0069846 A1).
Regarding claim 20, Stamp discloses syringe cap (15, Figs. 10-11) comprising: 
a cylindrical cap body (15) into which a needle (10) is inserted from a proximal end toward a distal end and is detachably attached to a syringe body (9) to which the needle is attached (Figs. 10-11); and 
a seal member (16) consisting of an elastic material (16) that is mounted inside the cylindrical cap body to be in contact with the cylindrical cap body (Fig. 10), is to allow the needle to be inserted in the seal member arranged to be in direct contact with the needle (Fig. 10), wherein 
the cylindrical cap body comprises a plurality of projections (22) projecting from an outer circumferential surface of the cylindrical cap body and extending in the circumferential direction of the cylindrical cap body (Fig. 10).  
Regarding claim 21, Stamp discloses the syringe cap according to claim 20, wherein 
the seal member is configured to seal a head of the syringe body with the syringe cap mounted to the syringe body (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8, and 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (US Publication 2010/0069846 A1) in view of West et al. (US Publication 2009/0187153 A1). Refer to figures below when “See Image 1”, “See Image 2”, or “See Image 3” mentioned. 
Image 1:
    PNG
    media_image3.png
    843
    858
    media_image3.png
    Greyscale
Image 2:
    PNG
    media_image4.png
    501
    928
    media_image4.png
    Greyscale
Image 3:
    PNG
    media_image5.png
    239
    939
    media_image5.png
    Greyscale

Regarding claim 1, Stamp discloses a syringe cap (15, Figs. 10-11) comprising: 
a cylindrical cap body (15) into which a needle (10) is inserted from a proximal end toward a distal end and is detachably attached to a syringe body (9) to which the needle is attached (Figs. 10-11); and 
a plurality of projections (22) projecting from an outer circumferential surface of the cylindrical cap body and extending around the circumference of the cylindrical cap body (Figs. 10-11), wherein 
the cylindrical cap body comprises: 
a distal end side region (See Image 1) formed on a distal end side (See Image 1) of the cylindrical cap body (Figs. 10-11); and 
a central region (See Image 1) located at a position between a proximal end side (See Image 1) of the cylindrical cap body and the distal end side region (See Image 1), 
wherein the distal end side region has a tapered shape with an outer diameter that decreases as being away from the central region in an extending direction of an axis of the cylindrical cap body (Figs. 10-11)
each of the plurality of projections comprises: 
an apex (See Image 1) located radially outward of the cylindrical cap body from the outer circumferential surface of the cylindrical cap body (Figs. 10-11); 
a first inclined surface (See Image 1) having a starting end (See Image 1) located at the apex (See Image 1) and having a terminal end (See Image 1) located at a position on the side closer to the proximal end side of the cylindrical cap body than the starting end is (See Image 1), on the outer circumferential surface of the cylindrical cap body (Figs. 10-11); and 
a second inclined surface (See Image 1) having a starting end (See Image 1) located at the apex (See Image 1) and having a terminal end (See Image 1) located at a position on a side closer to the distal end side of the cylindrical cap body than the starting end is (See Image 1), on the outer circumferential surface of the cylindrical cap body (Figs. 10-11), 
a shortest distance (See Image 1) from the starting end to the terminal end of the first inclined surface is smaller than a shortest distance from the starting end to the terminal end of the second inclined surface (See Image 1), and 
the plurality of projections comprise: 
32206653one projection (See Image 1) arranged at the distal end of the cylindrical cap body in the distal end side region (See Image 1), wherein 
each of the plurality of projections has a height (See Image 1) that is a distance from a position corresponding to the terminal end of the first inclined surface to the apex on a centerline extending perpendicularly to the axis of the cylindrical cap body passing through the apex (See Image 1).  
Stamp is silent regarding
32206653at least one projection arranged in the central region of the outer circumferential surface of the cylindrical cap body; and 
the height of the one projection arranged in the distal end side region is higher than the height of the at least one projection arranged in the central region.  
In analogous prior art, West teaches a syringe cap (28, Figs. 2A-2C) comprising:  	a cylindrical cap body (28); and  	a plurality of projections (74) projecting from an outer circumferential surface of the cylindrical cap body (Figs. 2A-2C) and extending around the circumference of the cylindrical cap body (Figs. 2A-2C), wherein  	the cylindrical cap body comprises:  	a distal end side region (See Image 2) formed on a distal end side (See Image 2) of the cylindrical cap body (Figs. 2A-2C); and  	a central region (See Image 2) located at a position between a proximal end side (See Image 2) of the cylindrical cap body and the distal end side region (See Image 2),  	wherein the distal end side region has a tapered shape with an outer diameter that decreases as being away from the central region in an extending direction of an axis of the cylindrical cap body (Figs. 2A-2C),  	each of the plurality of projections comprises:  	an apex (See Image 2) located radially outward of the cylindrical cap body from the outer circumferential surface of the cylindrical cap body (Figs. 2A-2C);  	a first inclined surface (See Image 2) having a starting end (See Image 2) located at the apex (See Image 2) and having a terminal end (See Image 2) located at a position on a side closer to the proximal end side of the cylindrical cap body than the starting end is (See Image 2), on the outer circumferential surface of the cylindrical cap body (Figs. 2A-2C); and  	a second inclined surface having a starting end (See Image 2) located at the apex (See Image 2) and having a terminal end (See Image 2) located at a position on a side closer to the distal end side of the cylindrical cap body than the starting end is (See Image 2), on the outer circumferential surface of the cylindrical cap body (Figs. 2A-2C),  	a shortest distance from the starting end to the terminal end of the first inclined surface is smaller than a shortest distance from the starting end to the terminal end of the second inclined surface (The distance of the starting end to the terminal end of the first inclined surface would be smaller than the distance from the starting end to the terminal end of the second inclined surface because the cap portion 28 is tapered therefore requiring more distance in order to reach the terminal end from the starting end of the second inclined surface), and  	the plurality of projections comprise:  18977302 	at least one projection (74) arranged in the central region of the outer circumferential surface of the cylindrical cap body (Figs. 2A-2C); and wherein  	each of the plurality of projections has a height (See Image 2) that is a distance from a position corresponding to the terminal end of the first inclined surface to the apex on a centerline extending perpendicularly to the axis of the cylindrical cap body passing through the apex (See Image 2). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the central region of the outer circumferential surface of the cylindrical cap body of Stamp to incorporate the teachings of West to incorporate at least one projection arranged in the central region of the outer circumferential surface of the cylindrical cap body in order to provide an additional gripping surface when removing the syringe cap (Paragraph [0065], West), providing an additional gripping surface would allow the user to grip the alternative gripping surface if the other one was damaged or slippery, or even allow users with larger/smaller fingers to choose which gripping surface to grip from. The modification of Stamp in view of West would teach the height of the one projection arranged in the distal end side region (See Image 1) is higher than the height of the at least one projection arranged in the central region (See Image 2) based on a comparison of the cap and projections of Figs. 10-11 of Stamp and Figs. 2A-2C of West. Additionally, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the heights of the one projection arranged in the distal end side region and the at least one projection arranged in the central region of Stamp in view of West to incorporate the height of the one projection arranged in the distal end side region is higher than the height of the at least one projection arranged in the central region since such a modification would have involved a mere change in the size/proportion of a component and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the heights as being merely preferable, and does not describe the heights as contributing any unexpected results to the system.  As such, parameters such as the heights are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the heights would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.	
Regarding claim 3, Stamp in view of West disclose the syringe cap according to claim 1, wherein 
the at least one projection arranged in the central region is configured to have an inclination angle of the first inclined surface (See Image 2) with respect to the axis of the cylindrical cap body being the same as an inclination angle of the second inclined surface (See Image 2) with respect to the axis of the cylindrical cap body.  
Regarding claim 4, Stamp in view of West disclose the syringe cap according to claim 1, wherein 
each of the plurality of projections is provided along an entire circumference of the cylindrical cap body (Figs. 10-11, Stamp, Figs. 2A-2C, West).  
Regarding claim 8, Stamp in view of West disclose the syringe cap according to claim 1, wherein 
there are a plurality of projections arranged in the central region have having the same height (Figs. 2A-2C, West).  
Regarding claim 10, Stamp in view of West disclose a syringe (Figs. 1, Stamp) with a needle (10, Stamp), comprising: 
32206654a syringe body (9, Stamp) that is internally fillable with a drug (Paragraph 87, Stamp); 
the needle attached to the syringe body (Fig. 10, Stamp); and 
a syringe cap (15, Stamp) detachably attached to the syringe body and configured to cover the needle (Figs. 10-11, Stamp), wherein 
the syringe cap is the syringe cap according to claim 1 (See rejection of claim 1 above).  
Regarding claim 11, Stamp in view of West disclose a prefilled syringe formulation (Fig. 1, Stamp) comprising: 
a syringe body (9, Stamp) internally filled with a drug (Paragraph 87, Stamp); 
a needle (10, Stamp) attached to the syringe body (Fig. 10, Stamp); and 
a syringe cap (15, Stamp) detachably attached to the syringe body and configured to cover the needle (Figs. 10-11, Stamp), wherein 
the syringe cap is the syringe cap according to claim 1 (See rejection of claim 1 above).  
Regarding claim 12, Stamp in view of West disclose the prefilled syringe formulation according to claim 11, being 
a self-injectable formulation (Paragraphs 91 and 94, Stamp).  
Regarding claim 13, Stamp in view of West disclose the syringe cap according to claim 1, wherein 
the central region comprises a plurality of projections (74, West), and 
an interval (See Image 3) in an axial direction between the projection of the plurality of the projections arranged in the central region closest to the distal end side of the cylindrical cap body (See Image 3) and the distal end of the cap body (See Image 3) is larger than the intervals (See Image 3) in the axial direction between the plurality of projections in the central region (See Image 3).  	Stamp in view of West are silent regarding the interval in the axial direction between the projection of the plurality of the projections arranged in the central region closest to the distal end side of the cylindrical cap body and the one projection arranged at the distal end of the cylindrical cap body is larger than intervals in the axial direction between the plurality of projections in the central region.  	The modification of Stamp in view of West would teach the interval in the axial direction between the projection arranged in the central region closest to the distal end side of the cap body (See Images 1-3) and the projection arranged at the distal end of the cap body (See Images 1-3) is larger than the intervals in the axial direction between the plurality of projections in the central region (See Images 2-3). Furthermore, the instant disclosure describes the intervals as being merely preferable, and does not describe the intervals as contributing any unexpected results to the system.  As such, parameters such as the intervals are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the intervals would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.	
Regarding claim 17, Stamp in view of West disclose the syringe cap according to claim 1, further comprising a seal member (16, Stamp) that is mounted inside the cylindrical cap body to be in contact with the cylindrical cap body (Fig. 10, Stamp), the seal member being is formed using an elastic material (16, Stamp) arranged to allow the needle to be insertable into the seal member in direct contact with the needle (Fig. 10, Stamp).  
Regarding claim 18, Stamp in view of West disclose the syringe cap according to claim 17, wherein 
the seal member comprises a region in which the needle is inserted (Fig. 10, Stamp), and 
the at least one projection arranged in the central region is arranged at a position corresponding to said seal member region in which the needle is inserted in an axial direction of the cylindrical cap body (The modification of Stamp in view of West would teach the at least one projection arranged in the central region, of West, to be arranged at a position corresponding to said region of the seal member in which the needle is inserted in an axial direction of the cylindrical cap body, of Stamp because the central region in the annotated figure of Stamp would be modified to incorporate at least one projection of West, which would therefore be arranged at a position corresponding to the region of the seal member in which the needle is inserted).  
Regarding claim 19, Stamp in view of West disclose the syringe cap according to claim 18, wherein 
the central region comprises a plurality of projections (74, West), 
one projection in the plurality of central region projections closest to the proximal end side is arranged in the proximal end side from the region of the seal member in which the needle is inserted (The modification of Stamp in view of West would teach the one projection is arranged in the proximal end side from the region of the seal member in which the needle is inserted, Fig. 2A, West and Fig. 10, Stamp), and
another projection in the plurality of projections closest to the distal end side (74 closest to 64, West) is arranged in the distal end side from the region of the seal member in which the needle is stuck (The modification of Stamp in view of West would teach the other projection is arranged in the distal end side from the region of the seal member in which the needle is stuck, Fig. 2A, West and Fig. 10, Stamp). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stamp (US Publication 2010/0069846 A1) in view of West et al. (US Publication 2009/0187153 A1) further in view of Wyrick (US Publication 2006/0129122 A1).
Regarding claim 14, Stamp in view of West disclose the syringe cap according to claim 1, but are silent regarding wherein 	the plurality of projections further comprise one projection arranged in a proximal end side region from the central region,
wherein a height of the one projection arranged in the proximal end side region from the central region is higher than a height of the at least one projection arranged in the central region. 	Wyrick teaches a syringe cap (19, 80, Wyrick) comprising:  	a cylindrical cap body (19, 80, Wyrick); and  	a projection (83 closest to 21, Wyrick) projecting from an outer circumferential surface of the cylindrical cap body (Fig. 3, Wyrick) and extending around the circumference of the cylindrical cap body (Fig. 3, Wyrick), wherein  	the cylindrical cap body comprises:   	the projection comprises:  	an apex (Fig. 3, Wyrick) located radially outward of the cylindrical cap body from the outer circumferential surface of the cylindrical cap body (Fig. 3, Wyrick);  	wherein the projection further comprise one projection (83 closest to 21, Wyrick) arranged in a proximal end side region from the central region (Fig. 3, Wyrick). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plurality of projections of Stamp in view of West to incorporate the teachings of Wyrick to incorporate one projection arranged in a proximal end side region from the central region in order to an additional means to improve manual grasping of the syringe cap so as to facilitate pulling the syringe cap (Paragraph [0111], Wyrick).
Stamp in view of West further in view of Wyrick are silent regarding 	wherein a height of the one projection arranged in the proximal end side region from the central region is higher than a height of the at least one projection arranged in the central region. 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the height of the one projection arranged in the proximal end side region from the central region of Wyrick to incorporate being higher than a height of the at least one projection arranged in the central region since such a modification would have involved a mere change in the size/proportion of a component and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the heights as being merely preferable, and does not describe the heights as contributing any unexpected results to the system.  As such, parameters such as the heights are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the heights would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding claim 15, Stamp in view of West further in view of Wyrick disclose the syringe cap according to claim 14, but are silent regarding wherein 
32206655the height of one projection arranged on the distal end side region is larger than the height of the one projection arranged in the proximal end side region from the central region.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the height of one projection arranged on the distal end side region of Stamp to incorporate being larger than the height of the one projection arranged in the proximal end side region from the central region since such a modification would have involved a mere change in the size/proportion of a component and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the heights as being merely preferable, and does not describe the heights as contributing any unexpected results to the system.  As such, parameters such as the heights are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the heights would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Regarding claim 16, Stamp in view of West further in view of Wyrick disclose the syringe cap according to claim 14, but are silent regarding wherein 
the first inclined surface and the second inclined surface of the one projection arranged in the region on the distal end have inclination angles that are substantially the same as those of the one projection arranged at the proximal end side from the central region of the cylindrical cap body.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inclination angles of the first inclined surface and the second inclined surface of the one projection arranged in the region on the distal end of Stamp to incorporate being substantially the same as those of the one projection arranged at the proximal end side from the central region of the cylindrical cap body since such a modification would have involved a mere change in the size/proportion of a component and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the inclination angles as being merely preferable, and does not describe the inclination angles as contributing any unexpected results to the system.  As such, parameters such as the inclination angles are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the inclination angles would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 11, that Stamp does not teach “the elastic seal member as being arranged to be in direct contact with the needle” because “Stamp calls for the rubber molding 16 to be surrounded by a nylon sheath 17; see Stamp paragraph [0099]. It is that nylon sheath that is in direct contact with the needle”, the Examiner respectfully disagrees. It is clear from Fig. 10 that the elastic seal member/rubber molding 16 is arranged to be in direct contact with the needle 10.
In response to applicant's arguments, on page 13 with respect to claim 1, that Stamp “neither discloses nor suggests the reason to make the user grip the area other than the distal end having ‘the grip-improving means 22’”, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Stamp recites in Paragraph 104 that the user grips the needle cover, preferably in a region having texture or other grip-improving means 22. Stamp does not state anywhere in the reference that this is the only place that can be gripped or that other additional gripping means would not be allowed/teaches away from the reference. As stated in motivation statement above, modification of Stamp to incorporate the teachings of West to incorporate the is not being used to teach at least one projection arranged in the central region of the outer circumferential surface of the cylindrical cap body in order to provide an additional gripping surface when removing the syringe cap (Paragraph [0065], West). Providing an additional gripping surface would allow the user to grip the alternative gripping surface if the other one was damaged or slippery, or even allow users with larger/smaller fingers to choose which gripping surface to grip from.
In response to applicant's argument, on pages 13-14 with respect to claim 17, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a plurality of projections to be in tight contact with the cap body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's argument, on page 14 with respect to claim 18, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the seal member having a region to which the needle is stuck formed to be in tight contact with the cap body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's argument, on pages 14-15 with respect to claim 19, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the seal member having a region in which the needle is stuck is formed to be on tight contact with the cap body) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's argument, on pages 15-16 with respect to claim 14, that Wyrick does not teach “the plurality of projections further comprise one projection arranged in a proximal end side region form the central region” because Wyrick has “no technical concept to distinguish the central region and the proximal end side region, the Examiner respectfully disagrees. The Examiner is not relying on Wyrick to teach the at least one projection arranged in the central region. As noted in the rejection above, the Examiner is modifying Stamp in view of West to incorporate the teachings of Wyrick to incorporate one projection arranged in a proximal end side region from the central region, the one projection being the circumferential rib 83 that is closest to hub 21. The Examiner is not relying on a single reference to teach all the projections, but rather the combination of reference to teach all of the projections, all of which a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the heights as being merely preferable, and does not describe the heights as contributing any unexpected results to the system.  As such, parameters such as the heights are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the heights would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.	
In response to applicant's argument, on page 16 with respect to claim 15, that “the invention of claim 15 is not obvious over the cited reference” because “none of the cited reference discloses the projections having different heights”, the Examiner respectfully disagrees. The Examiner is not relying on a single reference to teach all the projections, but rather the combination of reference to teach all of the projections, all of which a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04 (IV)(A). Furthermore, the instant disclosure describes the heights as being merely preferable, and does not describe the heights as contributing any unexpected results to the system.  As such, parameters such as the heights are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the heights would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783